—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 1998, which ruled that claimant was *559disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record demonstrates that claimant, a truck driver, was offered his choice of three delivery assignments. Claimant advised the employer that he did not wish to accept any of the offered assignments because he would not have enough time to attend a co-worker’s grievance hearing, even though claimant’s presence had not been requested by either the employer or the union. Although willing to accept a shorter assignment, claimant was informed that the shorter trip had already been assigned to another employee. Claimant was discharged after refusing the assignment despite being warned that such a refusal would be considered insubordination under the employer’s rules. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits.
We affirm. Significantly, “an employee’s refusal to accept reasonable work assignments may constitute insubordination rising to the level of disqualifying misconduct” (Matter of Estremera [Sweeney], 244 AD2d 694, 695; see, Matter of Hirschfeld [Commissioner of Labor], 256 AD2d 710). Here, while claimant’s version of the events surrounding his termination differed from that of the employer, this conflict presented a credibility issue for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876). With respect to claimant’s due process claims, we note that although he complains that the employer failed to submit certain documents, there is no indication that claimant took advantage of his right to request a subpoena. Furthermore, we conclude that the Administrative Law Judge did not err in denying claimant’s request to subpoena witnesses that claimant did not demonstrate could offer relevant proof (see, Matter of Phillips [Hart-nett], 161 AD2d 1067).
The remaining arguments advanced by claimant have been examined and found to be unpersuasive.
Cardona, P. J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.